Morton, j.
The assignment was made on November 13, 1889, and, as the agreed facts state, is valid in the State of North Carolina, where it was made and recorded, and where the assignors and assignees live. At the time the assignment was made, the personal property mentioned in it, and the insurance policy under which the amount is due that is the subject of this suit, were delivered to the assignees. The loss had occurred before the delivery of the policy to them. The assignment conveys, among other things, this and other policies, and “also all the accounts, notes, mortgages, or other choses in action, and all other personal property,” belonging to the assignors. The plaintiffs live in Maryland, and have not become parties to the assignment. It does not appear that any other creditors have done so. The writ upon which the plaintiffs attached the funds in the hands of the insurance company bears date November 21, 1889, and the attachment was made the day following, and was consequently some days after the assignment had been made. There do not seem to be any Massachusetts creditors, nor any parties resident here, whose interests are affected by the assignment. Therefore, the question that arises is wholly between non-residents living in two different States.
The plaintiffs insist that the assignment should be declared void, on account of the preferences which it creates, and because *115it does not appear to have been assented to by any creditors of the assignees, and is without consideration; and they claim the same right to avoid it on these grounds that an attaching creditor who was a citizen of this State would have. It is to be observed that the assignment is a voluntary one, and not a statutory one as in Paine v. Lester, 44 Conn. 196, a case much relied on by the plaintiffs, but which was disposed of on the ground that a statutory assignment could have no strictly legal effect outside the State where it arose. As sustaining that proposition, see Blake v. Williams, 6 Pick. 286 ; May v. Wannemacher, 111 Mass. 202; Willitts v. Waite, 25 N. Y. 577, 587, and cases cited; Kelly v. Crapo, 45 N. Y. 86; Harrison v. Sterry, 5 Crunch, 289, 298; Ogden v. Saunders, 12 Wheat. 213; Story, Conflict of Laws, (7th ed.) § 414. It is to be noticed further, that the case does not come within the class of cases in which an assignment open to the objections urged against this can be avoided by all attaching creditors resident here. The attaching creditor in this suit lives in Maryland. It is to be said also, that at common law in this State an assignment for the benefit of creditors which creates preferences is not void for that reason, and that there is no statute here which renders invalid such an assignment when made by parties living in another State and affecting property here. Train v. Kendall, 137 Mass. 366.
The general rule is, that a personal contract valid by the law of the place where it is made will be regarded as valid elsewhere, and will be enforced in foreign jurisdictions. It is not necessary to inquire whether this rule rests on the comity which prevails between different States and countries, or is a recognition of the general right which every one has to dispose of his property or to contract concerning it as he chooses. Under it, this court has frequently held that a voluntary assignment made by a debtor living in another State for the benefit of his creditors would be regarded as valid here. In Means v. Hapgood, 19 Pick. 105, it was held that such an assignment made by the debtor, who lived in Maine, operated to transfer a claim which he had against a party living in this State. The only qualification annexed to such assignments has been, that this court would not sustain them if to do so would be prejudicial to the interests of our own citizens or opposed to public policy. Whip*116ple v. Thayer, 16 Pick. 25. Daniels v. Willard, 16 Pick. 36. Burlock v. Taylor, 16 Pick. 335. Newman v. Bagley, 16 Pick. 570. Means v. Hapgood, 19 Pick. 105. Wales v. Alden, 22 Pick. 245. Cragin v. Lamkin, 7 Allen, 395. May v. Wannemacher, 111 Mass. 202. Pierce v. O'Brien, 129 Mass. 314. Train v. Kendall, 137 Mass. 366.
Nothing prejudicial to the interests of our own citizens will result from upholding this assignment. And we discover nothing which should lead us to. hold it invalid as between parties living in other States in the fact that the wife of one of the assignors may be entitled to receive under it in North Carolina from the assignees money which she. lent to her husband, and which constituted the capital of the firm of which he was a member, and by which the assignment in question was made. See Milliken v. Pratt, 125 Mass. 374.
As to the claim of the plaintiffs that they should stand as well as if they were citizens of this State, it may be said, in the first place, that the qualification attached to foreign assignments is in favor of our own citizens as such, and in the next place, that the assignment being valid by the law of the place where it was made, and not adverse to the interests of our citizens nor opposed to public policy, no cause appears for pronouncing it invalid.
In regard to the case of Ward v. Morrison, 25 Vt. 593, it is only necessary to observe that it appeared that the law of Vermont required notice to the debtor of the assignment of a chose in action in order to complete the transfer. It did not appear whether such notice was or was not required by the law of New York, where the assignment was made, and it was accordingly held that it would be assumed that the law of New York was the same as that of Vermont, and the assignment was consequently declared invalid as against a subsequent claimant. It is clear that in this State no such notice is required. Wakefield v. Martin, 3 Mass. 558. Norton v. Piscataqua Ins. Co. 111 Mass. 532, 535. See also Murphy v. Collins, 121 Mass. 6.
According to the agreed statement of facts, the entry must be, Judgment for claimants, and trustee discharged.